Citation Nr: 1536613	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

At the Travel Board hearing in June 2012, it was noted that claims for (1) entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy causing numbness to the left foot, resulting from VA treatment, and (2) a total rating based on individual unemployability due to service-connected disability (TDIU rating) had been raised, but not adjudicated by the RO.

In a November 2014 decision, the Board denied the Veteran's appeal with regard to entitlement to a rating in excess of 60 percent for rheumatic heart disease and entitlement to service connection for left popliteal and peroneal nerve palsy, causing numbing to the left foot, as secondary to the service-connected rheumatic heart disease.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the November 2014 Board decision to the extent that the Board did not remand to the RO the issue of whether the Veteran was entitled to a TDIU, and remanded the matter to the Board for action consistent with the terms of the JMR.

The issue of entitlement to an increased disability rating in excess of 20 percent for paralysis, left external popliteal nerve under 38 U.S.C. § 1151, was raised by the Veteran in a May 2015 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using records which included the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Historically, the Veteran's claim for TDIU was denied by the RO in August 2012.  In February 2014, the Board noted that it did not appear that the Veteran appealed the August 2012 RO rating decision; thus, it was concluded that the claim for a TDIU rating was not before the Board at that time.

In the JMR, the Parties agreed that the Board had not acknowledged the procedural requirements of VA Fast Letter 13-13 and the Court's direction in Manlincon v. West, 12 Vet. App. 238 (1999).  The Parties noted that pursuant to Fast Letter 13-13, where a Veteran files a notice of disagreement (NOD) regarding an increased evaluation, and while the appeal is pending, the Veteran raises the issue of entitlement to a TDIU due to the disability on appeal, and the rating denies the TDIU, the matter of entitlement to a TDIU is part of the pending appeal and that VA is required to issue a statement of the case (SOC) or supplemental statement of the case (SSOC).  The Parties stated that Manlincon requires that if a claimant files a timely NOD and the AOJ does not furnish an SOC, the Board is required to remand the matter to the RO to issue an SOC. 

It appears that the Parties had agreed that the Board must remand the TDIU part of the appeal for issuance of an SOC or SSOC, notwithstanding the fact that the RO has addressed this issue and the Veteran did not appeal.  Nevertheless, the Parties of the JMR agreed that absent the Board's consideration and discussion of the procedural instructions in VA Fast Letter 13-13, the determination that the issue of entitlement to a TDIU was not before the Board warranted a remand for the Board to address the matter and provide appropriate disposition of this issue.  

Accordingly, the Board has been ordered to remand the issue of entitlement to a TDIU to the AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case in compliance with VA Fast Letter 13-13. See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case pertaining to the issue of entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal. This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

